Citation Nr: 0721078	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from July 1964 to May 1967.  
He died on September [redacted], 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  The RO also determined that 
eligibility for Dependents' Educational Assistance (DEA) 
benefits was not established.  In the notice letter for this 
rating decision, the RO also denied entitlement to death 
pension and to accrued benefits.  In a written statement 
received at the RO in June 2005, the appellant disagreed with 
this decision with respect to the denial of her claims for 
service connection for the cause of the veteran's death and 
entitlement to DIC.  The appellant also withdrew her appeal 
for death pension.  See 38 C.F.R. § 20.204 (2006).  She did 
not appeal the denial of accrued benefits or DEA benefits.  
Later that same month, in June 2005, the appellant requested 
an RO hearing on her claims.  

In July 2005, the appellant's service representative notified 
VA that it no longer represented the appellant.  An RO 
hearing was held on the appellant's claims in August 2005.  
In December 2005, the appellant perfected a timely appeal on 
her claims for service connection for the cause of the 
veteran's death and entitlement to DIC and requested a Board 
hearing.  Later that same month, the appellant clarified that 
she wanted a videoconference Board hearing, which was held 
before the undersigned Veterans Law Judge in January 2007.




FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death 
and a medical opinion, shows that the veteran died on 
September [redacted], 2001, at age 57 of severe ischemic 
cardiomyopathy and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or injury.

3.  The service medical records show that high blood pressure 
due to being overweight was noted on the report of the 
veteran's separation physical examination; however, heart 
disease was not noted at that time or for decades thereafter; 
a post-service diagnosis of hypertension is not apparent 
until many years post-service; the only competent opinion 
that addresses the question of whether the veteran's fatal 
severe ischemic cardiomyopathy and coronary artery disease is 
linked to service, to include the observation of high blood 
pressure upon separation from service weighs against the 
claimed nexus.

4.  The preponderance of the medical evidence of record is 
against a nexus between the veteran's fatal ischemic 
cardiomyopathy or coronary artery disease and any remote 
incident of or finding recorded during service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004 and January 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the appellant was 
effectively informed to submit all relevant evidence in her 
possession and received notice of the evidence needed to 
substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly v. Nicholson¸19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the October 2004 and 
January 2005 VCAA notices were furnished to the appellant 
prior to the April 2005 RO decision that is the subject of 
this appeal.  

The RO did not provide notice of the Dingess requirements to 
the appellant.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide the Dingess requirements is rebutted.  
First, this appeal involves a claim for service connection 
for the cause of the veteran's death and does not involve a 
disability rating.  Second, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the appellant's claims.  Thus, any questions as to the 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
appellant does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

As explained in more detail below, the appellant's claim for 
DIC benefits under 38 C.F.R. § 1318 must be denied as a 
matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, any prejudice raised by content or 
timing deficiencies noted here is rebutted as the claim must 
be denied on the basis of an absence of legal merit.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records and his death certificate.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The appellant testified in 
support of her claims at an RO hearing in August 2005 and at 
a videoconference Board hearing in January 2007.  In October 
2006, the RO obtained an opinion concerning the claimed 
relationship between the cause of the veteran's death and 
active service.  That opinion was based upon a thorough 
review of the record and is supported by a rationale.  The 
evidence is adequate to resolve both claims; there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


Factual Background

The veteran's death certificate shows that he died on 
September [redacted], 2001, in a private hospital emergency room.  The 
immediate cause of death was severe ischemic cardiomyopathy 
due to coronary artery disease.  He was 57 years old.  No 
autopsy was performed.

A review of the veteran's service medical records indicates 
that he denied any palpitation or pounding heart, high blood 
pressure, and chest pain or pressure at his enlistment 
physical examination in July 1964.  He reported that his 
father had experienced heart trouble and died of a heart 
attack at age 47.  Clinical evaluation of the veteran was 
completely normal except for a scar over the right eye.  The 
veteran's blood pressure was 110/70.  A chest x-ray was 
negative.  The veteran was not treated during active service 
for cardiovascular disease, to include hypertension.  At his 
separation physical examination in May 1967, he reported a 
history of palpitation or pounding heart and high blood 
pressure.  The in-service examiner stated that the veteran 
had high blood pressure because he was overweight.  Clinical 
evaluation was completely normal.  The veteran's blood 
pressure was 120/88.  A chest x-ray was clear and the 
veteran's heart shadow was normal.  

A review of the veteran's service personnel records shows 
that he was in Korea from June 1965 to July 1966.

During the veteran's lifetime, service connection was not in 
effect for any disability.

In her application for DIC, date-stamped as received at the 
RO in September 2004, the appellant asserted that the cause 
of the veteran's death was related to active service.  In a 
statement attached to her application for DIC, the appellant 
contended that the veteran had been exposed to Agent Orange 
while on active service in Korea and at Fort Detrick, 
Maryland, which "was a chemical base."  She contended that 
the veteran "suffered continually throughout his life with 
high blood pressure and heart problems."

The appellant submitted multiple statements to the RO in 
support of her claims.  For example, in October 2004, she 
contended that the veteran had experienced hypertension and 
heart palpitations during active service.  She also asserted 
that he had been exposed to Agent Orange in Korea and at Fort 
Detrick, Maryland, where he had been "[a] chemical 
specialist where they developed anthrax and other dangerous 
chemicals.  The combination of exposures destroyed his 
heart."  In August 2005, the appellant contended that the 
veteran's death was a result of heart conditions caused by 
hypertension.  She noted that the veteran had reported heart 
palpitations and a pounding heart at his separation physical 
examination and had high blood pressure.  She also withdrew 
her earlier contention that in-service herbicide exposure 
during active service in Korea had contributed to or caused 
the veteran's heart disease which led to his death.  In 
December 2005, the appellant stated that the veteran's first 
major heart problem had occurred in 1986.

The appellant testified at her RO hearing in August 2005 
that, since the veteran had reported a history of heart 
palpitations at his separation physical examination, she was 
entitled to service connection for the cause of the veteran's 
death and to DIC.

In October 2006, after reviewing the veteran's records, a VA 
board certified cardiologist noted that the veteran's blood 
pressure had been 120/88 at his separation physical 
examination and that there were no additional blood pressure 
readings documented in the veteran's service medical records 
which would clearly diagnose the veteran as hypertensive 
during active service.  The VA examiner also stated that the 
veteran's service medical records did not show any exposure 
to herbicides.  This VA examiner concluded to a reasonable 
degree of medical certainty that the veteran's death was most 
likely unrelated to any in-service condition or event.  The 
examiner's rationale for this opinion was that there was no 
documentation of hypertension during service, a single 
reading of 120/88 did not constitute a diagnosis of 
hypertension, the veteran's heredity "clearly" played a 
role in his coronary artery disease, and, in the 37 years 
since the veteran's discharge from active service, "many 
events may have contributed to [his] future development of 
heart disease" including his age.

The appellant testified at her videoconference Board hearing 
in January 2007 that, following a heart attack in 1984, the 
veteran experienced increasing physical difficulties due to 
heart disease.  She also stated that she had no further 
medical records to submit in support of her claims.  

Following the January 2007 Board hearing, the appellant 
submitted additional evidence, to include medical records, 
and a waiver of RO review of this evidence.  A review of the 
medical records, received at the Board in March 2007, shows 
that they consist of two prescriptions for the veteran dated 
during his lifetime and a March 16, 2007, letter from R.J.K. 
(-initials used to protect privacy) in which he stated that 
the veteran had been denied private life insurance in 1982-
1983 due to an irregular echocardiogram (EKG).  R.J.K. also 
stated that he had been "very close" to the veteran and had 
assisted him in trying to obtain life insurance at that time.

Also received after the January 2007 Board hearing was 
excerpts from the medical literature pertaining to heart 
disease and hypertension.  As noted above, the veteran 
submitted a waiver of RO review of this evidence.


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

The appellant has stated that the veteran's earliest 
treatment for heart disease occurred in 1986, or almost 
20 years after his service separation in 1967.  She contends, 
however, that the veteran's fatal heart disease is linked to 
an in-service diagnosis of hypertension.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Service connection was not in 
effect for any disability (e.g., residuals of an injury) or 
disease during the veteran's lifetime, to include the 
ischemic cardiomyopathy and coronary artery disease that 
caused his death.  The report of the veteran's separation 
examination includes a notation of high blood pressure due to 
obesity but the blood pressure reading was 120/88 at that 
time and there are no elevated blood pressure readings in any 
of the other service medical records.  

The only competent medical opinion concerning the claimed 
causal relationship between active service and the cause of 
the veteran's death is an opinion from a VA cardiologist 
obtained by the RO in October 2006.  The cardiologist opined 
that the solitary blood pressure reading noted on the 
separation examination does not establish a diagnosis of 
hypertension during the veteran's active service.  The 
physician conclusively ruled out any nexus between the 
veteran's severe ischemic cardiomyopathy due to coronary 
artery disease, which caused his death, and any incident of 
active service, to include the blood pressure reading of 
120/88 noted at service separation.  This opinion, proffered 
by a specialist in cardiology, is based upon a review of the 
relevant medical evidence and is supported by a rationale 
with citation to the clinical record.  The cardiologist noted 
that there were no elevated blood pressure readings in the 
service medical records, to include the 120/88 reading upon 
the separation examination.    

Also weighing against the claim is a gap of many years 
between the veteran's separation from service and the initial 
post-service medical evidence of cardiovascular disease.  
With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the disability in question for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

The appellant has asserted that the veteran was diagnosed 
with hypertension at his separation physical examination in 
1967 and that hypertension contributed to or caused his 
death.  However, there is no competent evidence of a causal 
relationship between the veteran's cardiovascular disease and 
active service.  As noted above, the only competent opinion 
weighs against such a relationship.  This opinion was from a 
cardiologist, supported by a rationale, and supported by a 
review of the relevant evidence, to include the service 
medical records and the absence of any medical evidence of 
cardiovascular disease, to include hypertension, until many 
years post-service.  In light of this evidence, the Board 
finds that the preponderance of the evidence is against a 
diagnosis of hypertension during service and the weight of 
the evidence is against a nexus between the causes of death 
and service.  It is again pertinent to point out the 
cardiologist's observation that there were no elevated blood 
pressure readings during service, to include the reading of 
120/88 noted on the veteran's separation examination.  

As to the appellant's statements regarding a link between her 
husband's death and service, the Board notes that lay persons 
such as the appellant are not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the appellant is competent to describe 
symptoms that she observed within her personal knowledge, 
absent an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on whether any etiological relationship exists 
between active service and the severe ischemic cardiomyopathy 
and coronary artery disease that caused the veteran's death.  
Therefore, because the lay statements cannot relate the cause 
of the veteran's death to active service, they are of no 
probative value.

Upon review of the submitted excerpts from the medical 
literature, the Board notes that it is not sufficient to 
demonstrate the requisite medical nexus for the claim for 
service connection for the cause of the veteran's death.  A 
medical article as evidence must demonstrate a connection 
between the fatal condition and service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  The literature in 
question is generic in nature; it does not, under the facts 
of this case, establish a link between the veteran's death 
and service.  See Sacks v. West, 11 Vet. App. 314 (1998).

In view of the foregoing, the Board finds that preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

                                      DIC under 38 U.S.C.A. 
§ 1318

The Board initially points out that, in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that would either explain why certain regulations - 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106 - were inconsistent or revise 
the regulations so that they are consistent.

VA then revised 38 C.F.R. § 20.1106 to bring it into 
conformity with 38 C.F.R. § 3.22.  In an order issued January 
10, 2003, the Federal Circuit lifted the stay on adjudication 
of 38 U.S.C.A. § 1318 claims, unless the claim was based on 
the receipt of new and material evidence.  The Board notes 
that the appellant's DIC claim does not involve the 
submission of new and material evidence.  That is, it is not 
an application to reopen a claim but rather an original 
claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in NOVA I.  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II].  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitled to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to CUE in a VA 
decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) The veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309.  
38 C.F.R. § 3.22(b) (2006).

The result of the above is that VA has now definitively 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under 38 U.S.C.A. § 1318.  
Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

As noted elsewhere, at the time of the veteran's death, 
service connection was not in effect for any disease or 
disability.

The Board finds that the evidence of record does not 
demonstrate that the veteran was a POW or received a total 
disability rating for a period of 10 consecutive years 
immediately prior to his death or for at least 5 years 
immediately following his discharge from service.  The record 
shows instead that service connection was not in effect for 
any disabilities at the time of the veteran's death.  With 
regard to the matter of "hypothetical entitlement", such is 
no longer a viable basis for establishing benefits under 38 
U.S.C.A. § 1318.  Accordingly, the appellant cannot satisfy 
the requirements of 38 U.S.C.A. § 1318 and her claim for DIC 
benefits must be denied on the basis of an absence of legal 
merit.  See Sabonis v. Brown, 6 426 (1994).











ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


